DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the edges" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite a sample well edge.  Claim 16 recites a “use” claim which merely recites a use of the device of claim 1 without any active positive steps.  Therefore, claim 16 is unclear. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q). 
Claim 16 also recites exemplary language, which causes the metes and bounds of the claim to be unclear.  The phrase “piercing-sucking pests, such as arthropods, such as insects” is not clear as to the breadth of the group being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2013/0115686). Park teaches a multichamber microtiter plate.  The embodiments of the device most relevant to the instant claims is shown in Figures 2-12 and described in Paragraphs 0085-0114. 
Regarding claims 1, 3, and 5 – Park teaches a device having a base (200) comprising a plurality of wells having vertical walls with edges that are flush with the edges surrounding the base; a covering made of pierceable material (film 120/separation membrane 130); a housing unit (100) comprising a 
Regarding claim 2 – Park recites transparent material for the sample wells of the base and housing unit in Paragraphs 0075-0085. 
Regarding claims 4 and 8 – Figures 4, 7, 8 and 9 show a housing unit (100) having a plurality of wells (112) with an open bottom that may be cover by a film layer (120) or separation membrane (120). The Examiner submits that both layers may be pierced and are therefore pierceable. 
Regarding claim 6 – Park teaches a paraffin coated film layer for sealing the wells in Paragraph 0085. 
Regarding claim 11 – Figures 10 and 12 show an air penetrable seal (320) having a plurality of openings (324).
Regarding claim 12 – The Examiner submits the device of Park may be used in an automated assay or imaging system. 
Regarding claim 13 – Figures 10-12 show cover element (310) with wells (312) that provide a raised border (314) to the side walls of the base (200).  See especially Figure 12. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0115686). Park teaches every element of claim 7 except for the side walls of the housing wells being concave. Park teaches housing wells having vertical side walls.  The Examiner submits that the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04, Section IV, B.

Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0115686) in view of Pfost et al. (US 6,485,690). Park teaches every element of claims 9, 10, 14 and 15 except for the alignment and/or attachment features. Pfost teaches a fluid sample processing system.  The embodiments of the device most relevant to the instant claims is shown in Figures 1-5 and described in column 9, line 5 – column 11, line 60.  The processing system is comprised of multiple stacked layers having wells. Pfost in column 9, lines 31-48 and column 11, lines 56-60, recite a wide variety of structures that may be used to align and attach the layers. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the alignment and attachment features from Pfost with the device of Park. One of ordinary skill in the art would add the alignment and attachment features from Pfost to securely locate the housing unit (100) having the plurality of wells (112) at a predetermined location in the well of the base unit (200). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Epsky “Feeding bioassay for stored-product pests using an encapsulated food source.”  Journal of Stored Products Research (2002), Vol. 38, no 4: 319-327 in view of Park et al. (US 2013/0115686).  Epsky teaches a device and method for evaluating the feeding behavior of insect pests.  The device used in the bioassay method Epsky does not teach a multichambered housing having the features as recited in claim 1. 
Park teaches a multichamber microtiter plate.  The embodiments of the device most relevant to the instant claims is shown in Figures 2-12 and described in Paragraphs 0085-0114. Park teaches a device having a base (200) comprising a plurality of wells having vertical walls with edges that are flush with the edges surrounding the base; a covering made of pierceable material (film 120/separation membrane 130); a housing unit (100) comprising a plurality of housing wells (chamber holes 112) having a predetermined fir in each of the plurality of sample wells; and an air penetrable seal (320).  Park further teaches that each well (112) of the housing unit (100) includes a liquid material (140). The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the device of Park with the method of Epsky.  Epsky teaches a method for screening insects in wells of temporary wells constructed in a petri dish.  One of ordinary skill in the art would add the housing to Epsky to provide a stronger, reusable housing that allows for the placement of liquid in the wells as taught by Park. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cink (US 2013/0174473) and Yamauchi et al. (US 2015/0223442) teach insect traps. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        January 13, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798